Title: To Thomas Jefferson from Robert Smith, 2 January 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     
                     Jany. 2. 1805—
                  
                  From the Conversation I have this moment had with you, I find that you will experience serious difficulties in appointing an Atty. General. My wish is that either Mason or Breckinridge should have the Office. To neither of them can any reasonable Objections be made. The circumstance of their being Virginians by birth ought not to prevail over the important considerations that so powerfully recommend them. If neither of these gentlemen can be prevailed upon to accept, I would take the liberty of suggesting to you that I have no attachments to the duties of the Office I have now the honor of holding and that a law-appointment would be more pleasing to me. My education and the habits of my life have given me a strong passion and a high taste for law disquisitions. And I have not yet been able to acquire a taste for the details of the Navy Department. You will, I am confident, easily believe that I could not have allowed myself to give you this intimation, if the Office of Atty. General was more or even as honorable or as profitable as the office I now possess. Never could I bring myself to solicit directly or indirectly for my own promotion. My only Object is to enlarge the field of your choice. My situation in life renders the amount of Salary a thing of no Consideration.
                  I have in my view three very respectable gentlemen either of whom would be fully competent to the duties of the Navy Department, and would I believe willingly accept.
                  In accepting my present appointment I was not in any degree influenced by Considerations of personal interest or of personal advancement of any kind. I considered it a duty to afford my best services to a cause to which I was devoted. It is under the influence of the same principle I make to you this communication.
                  You will be pleased to consider this a confidential Communication to yourself. And let me entreat you to believe that I do not wish you to think of me in case you can Obtain the Services of any gentleman competent to the duties of the appointment. And in such an event I will not, be at all mortified. And be persuaded, Sir, I should not thus unfold myself to you were I not satisfied you would justly appreciate my motives. 
                  Respecty.
                  
                     Rt Smith 
                     
                  
               